Title: To James Madison from George W. Erving, 24 February 1806 (Abstract)
From: Erving, George W.
To: Madison, James


                    § From George W. Erving. 24 February 1806, Madrid. No. 5. “I wrote to you on the 21st. Inst. to mention that the very severe calamity which has befallen me, the death of my Father, has rendered my presence in England for a time necessary. As you will have observed from my former letters that I have already used every proper means of obtaining some concessions from this Government which might lead to a reconciliation of the differences which subsist between the two Countries, without success; & it is now evident that nothing of this kind can be originated here; As Mr. Bowdoin is at Paris & ready to come to Madrid at any moment when your instructions may make it proper; considering also the purport of your letter of November 1st. which so simplifies the duties of the Chargé d’Affaires here, that the trust may be safely delegated to any respectable person, I have for these reasons concluded that The President would not disapprove of my leaving the Archives of the Legation in the hands of Mr. Young, a very worthy person who has been long in the public Ser[v]ice who has the honor of being well known to the Government, & whose zeal for the interests of the United States & of his fellow Citizens have been already so fully experienced. This Government has readily acceded to the arrangement, and I have accordingly presented him, & he has been admitted to act in the charge of our Affairs. It would add very greatly to the distress which at present oppresses me, if I thought that the public interest would be in the least prejudiced by my absence. I have left every thing in the best order, & such Memorandums & directions with Mr. Young as are suitable. His diligence, prudence & fidelity may be relied on. If after all I shall be thought to have done wrong, I rely upon the President’s benevolent consideration of my present truly pitiable situation, which indeed absolutely incapacitates me from a proper attention to my duties.”
                